Citation Nr: 0104580	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jeany C. Mark, Attorney



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).  In a July 1999 decision, the Board denied the 
veteran's claim for service connection for PTSD as not well 
grounded.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2000 order, the Court granted an Unopposed Motion for 
Remand, which vacated the Board's July 1999 decision and 
remanded the case to the Board.  

The Board has subsequently granted the veteran's 
representative's motions for extension of time for 60 days 
for submission of evidence in August 2000, October 2000, and 
December 2000.  On February 1, 2001, additional evidence was 
submitted on behalf of the veteran and RO consideration of 
such evidence was waived.

The veteran has been represented by several different people 
and organizations during the course of the appeal.  At this 
time, the veteran is represented by a private attorney as 
cited on the title page of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the Board observes that the veteran has been 
diagnosed with PTSD on the basis of events to include deaths 
of fellow servicemen which reportedly occurred during the 
veteran's active service.  According to the regulations, 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence of an in-service stressor(s), and a link 
established by medical evidence between the in-service 
stressor(s) and the current PTSD.  38 C.F.R. § 3.304(f) 
(2000).  The Board notes that while the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided to the examiners by the 
veteran.  However, documentation corroborating such events is 
not of record and it does not appear that the RO has fully 
attempted to verify these stressors.

It is noted historically that when the appellant claimed 
service connection for PTSD, he indicated service in Vietnam.  
This has not been confirmed.  He did have service in Korea.  
More recently, however, claimed stressors have been said to 
have occurred on military bases in Texas and Florida.  The 
record is also noted to encompass some post-service life 
threatening events.

Accordingly, this case is REMANDED for the following:

1.  The RO should again contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150 and requested 
to provide confirmation of the veteran's 
units, and MOS and any information 
available which might corroborate the 
veteran's alleged stressors.  If the 
USASCRUR requires more specific 
information to verify any of the 
veteran's claimed stressors, the veteran 
should be afforded another opportunity to 
provide the required information.  If the 
veteran responds to the request for 
additional information, the RO should 
again request verification of the claimed 
stressors from the USASCRUR or other 
sources of information.  The RO should 
provide the USACRUR or other source of 
information with copies of the veteran's 
service personnel records, the DD Form 
214, a copy of this remand, and any 
additional information provided by the 
veteran regarding his claimed stressors.

2.  After receipt of the above 
information, the veteran should be 
afforded a VA psychiatric examination by 
Board of psychiatrists to determine the 
nature and etiology of the veteran's 
psychiatric disorder.  The examiners 
should review all of the information of 
record including the veteran's service 
records, and VA and private examinations 
and opinions.  The examiners should opine 
whether it is more likely than not that 
the veteran's psychiatric disorder is 
related to service or to post-service 
occurrences or events.  The examiners 
should provide reasons and bases for this 
opinion.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
if any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





